Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 1 of 27 Page ID #:17




       EXHIBIT D
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 2 of 27 Page ID #:18




November 16, 2018

VIA U.S. CERTIFIED MAIL

Continental Casualty Company
PO Box 8317
Chicago JL 60680



                      Attention                    Troy Mikuta -Claims Representative
                      Insured                      Peter Marco Fine Jewelry
                      Policy Number                4018216338
                      Dates of Loss                July 22, 2018
                                                   July 28, 2018
                                                   August 1, 2018
                                                   August 2,2018
                                                   August 3,2018
                                                   August 5,2018
                                                   August 6, 2018
                      Claim Number                 E2E58762
                      Insuring Company             Valley Forge Insurance Company



Dear Mr. Mikuta,

I received your coverage letter dated September 28, 2018. Upon review of the Policy wording,
the Business Personal Property Limit is $59,754 and Section C. Limits of Insurance states:

       1. Unless otherwise stated, the most we will pay for loss or damage in any one
           occurrence is the applicable Limit of Insurance shown in the Declarations, Schedules,
          Coverage Forms, or Endorsements.

The Policy contains a MONEY ORDERS AND COUNTERFEIT PAPER CURRENCY ENDORSEMENT,
which states:


       The following coverage is added to your Businessowners Special Property Coverage Form
       under Paragraph A.6 Coverage Extensions: Unless otherwise stated, payments under            1

       this Coverage Extension are subject to and not in addition to the applicable Limits of
       Insurance. When a Limit of Insurance is shown in Declarations for Business Personal
       Property at the described premises, you may extend that insurance to apply loss due to
       the good faith acceptance of:




                                               1
                                      EXHIBIT D Page 01
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 3 of 27 Page ID #:19



       1. Any U.S. or Canadian post office or express money order, issued or claiming to have
           been issued by any post office or express company, if the money order is not paid
           upon presentation, or
       2. Counterfeit United States or Canadian paper currency

       In exchange for merchandise, "money" or services or as part of a normal business
       transaction.


The CNA coverage letter dated September 28, 2018 states "Though the scheme involved
multiple transactions, each transaction was done with the same process and methodology, and
were all tied to the initial purchase made by Mike Jones. Regardless of the multiple visits, this
loss is the result of one continuous cause, and, thus, constitutes one single occurrence."


 Section G. Property Definitions fails to define the word "occurrence."

 The Cambridge Dictionary defines occurrence as "an event, esp. one that happens
 unexpectedly."

 Section G. Property Definitions fails to define the word "merchandise."

 The Cambridge Dictionary defines merchandise as"goods that are bought and sold;




This response letter and attached Exhibits wilt definitively document that a series of individuals,
not just one perpetrator, used fraudulent money orders "in exchange for merchandise" on
multiple dates at Peter Marco Fine Jewelry.

Each individual transaction was for different jewelry items and/or watches and occurred on 7
(seven) separate dates. Each transaction was unique and was "an event that happened
unexpectedly." There are photographs from the CCTV cameras at my store to document the
individual transactions. The perpetrator "Mike Jones" was not present for all of the
transactions and the various perpetrators did not pay for all of the jewelry at once; but used
fraudulent money orders for the specific items purchased on different dates, constituting
multiple transactions and occurrences, as defined by The Cambridge Dictionary.

Attached below is a summary of the 7 (seven) separate transactions, complete with the
individual California state sales tax charged for the individual transactions. The Exhibit Letter
corresponds to the copy of the receipt and CCTV footage of each individual transaction
attached to this Letter.




                                                 2
                                       EXHIBIT D Page 02
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 4 of 27 Page ID #:20




   Exhibit Date                  Items Purchased                  Amount     Tax           Total


     A 22-Jul-l8 2 AudemarsPiguet Diamond Watches $ 82,500 $ 7,837.50 $ 90,337.50

     B 28-Jul-18 Audemars Piguet Diamond Watch $ 59,000 $ 5,415.00 $ 64,415.00

     C l-Aug-18 PatekPhilippe Ladies Watch+Rolex Diamond Watch $ 61,000 $ 5,790.00 $ 66,795.00

     D 2-Aug-18 2 Rolex Diamond Watches $ 55,500 $ 5,277.50 $ 60,772.50

     E 3-Aug-lS Rolex Diamond Watch - Sky Dweller $ 79,500 $ 7,552.50 $ 87,052.50

     F S-Aug-18 Rolex Diamond Watch-Sky Dweller + Cuban Chain $ 119,000 $ 11,305.00 $ 130,305.00

     G G-Aug-18 6 items - earrings, crosses, Christ head, ring $ 62,500 $ 5,937.50 $ 68,437.50

                                                        TOTALS $ 519,000 $ 49,115.00 $ 568,115.00


It should be noted that I was diligent in my evaluation and processing of the money orders. I
sent numerous samples of the money orders to 2 (two) separate banking institutions to verify
the authenticity. Both banking institutions stated that the money orders were authentic and
only at that time were the money orders deposited.

I have complied with Policy Section E. PROPERTY LOSS CONDITIONS, 3. Duties In The Event Of
Loss Or Damage.

As outlined above, the Policy fails to define "occurrence." Each transaction was an individual
occurrence and the Business Personal Property Limit of $59,754 should apply to each
occurrence. Therefore, each occurrence should be processed as a separate claim.

      Date                  Items Purchased                       Amount      Limit Per Occurrence


    22-Jul-lS 2 Audemars Piguet Diamond Watches $ 90,337.50 $                           59,754.00

    28-Jul-lS Audemars Piguet Diamond Watch $ 64,415.00 $                               59,754.00

    l-Aug-18 PatekPhilippe Ladies Watch+Rolex Diamond Watch $ 66,795.00 $               59,754.00

    2-Aug-18 2 Rolex Diamond Watches $ 60,772.50 $                                      59,754.00

    3-Aug-18 Rolex Diamond Watch-Sky Dweller $ 87,052.50 $                              59,754.00

    S-Aug-18 Rolex Diamond Watch - Sky Dweller + Cuban Chain $ 130,305.00 $             59,754.00

    6-Aug-18 6 items - earrings, crosses, Christ head, ring $ 68,437.50 $               59,754.00

                                                       TOTALS $      568,115 $         418,278.00




                                                   3
                                       EXHIBIT D Page 03
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 5 of 27 Page ID #:21




With a total of 7 (seven) occurrences, I am requesting claim payments in the amount $59,254
(net of $500 deductible) per occurrence for a total of $414,778 (net).

Thank you for kind attention to this matter.

Sincerely,


Peter Voutsas
Peter Marco Fine Jewelry


Attachments Include:

   • Exhibits A-F

             o Copies of Sales Invoices for each individual transaction
             o Still Images of CCTV footage documenting 7 (seven) separate transactions




                                               4
                                      EXHIBIT D Page 04
    Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 6 of 27 Page ID #:22


(




                          EXHIBIT A




                                 EXHIBIT D Page 05
          Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 7 of 27 Page ID #:23


</                                           ^ ^-^                  ^^^^
                                     EXTRAORDINARY JEWELS
                                             EVERLY HILLS
                                     252 North Rodeo Drive Beveriy Hills CA 90210
                                     T310.278.5353 F310.278.5200
                                               www.petermarco.com



                                                  NVOICE
                                       *•;


                              'WP^
                                                  ^<—^
     Name                                                                      Invoice*
     Spouse

     E-Mail
                                                                                     Date
                                                                                              •7^?-/S\
                                                                               BiUhdate
     Address                                                                        Spouse
                                                                                                       I

     City                               State             Zip               Anniversary]
     Home Ph#                          i Cell #


     STOCK#                   STYLE#               DESCRIPTION                              : PRICE
 \          <^»        (/~)                        s.
 /                        ~^l                           ~ss^                                          t/^

z-     ^                         z^/%%)^^
y

                                                                                                                -f




                                                                                       r.                  r.   !

                                                                            SUB-TOTAL <
     APPRAISAL:
                  "r
                              YES       ,N0.                                          TAX             7B^Z'r2>
                  I                                                            POSTAGE

     Payment Type:                                                                  TOTAL,
     CASH I                   CHECK                      DATE                  DEPOSIT
     AMEX                     VISA                       DATE                 BALANCE / f/            t%'^'
     MC                       DINERS                                      PAID IN FULL Y^S NO
     DISC


     No refund. Exchange only wjthin 30 days

     Signatures                                               Completion Date:


                                                  EXHIBIT D Page 06
 ^m                               Case 2:19-cv-07047-MWF-SK Document 1-4 Filedw
                                                                v^ » *
                                                                                  i '.'
                                                                              08/13/19
                                                                                   ••   Page 8 of 27 Page ID #:24
                                                                                                                                                      ^
                                                                                                                                                                     {
                                                                                   (



                                                                   ^^"
                                                                                                                             «v             ^                                              ',{



                                                                         ^
                                                                                ^•Wf


                                                                                            fM^
                                                                                            *
                                                                                                   »
                                                                                                              €


                                                                                                              v
                                                                                                                              ^                                      «     <
                                                                                                                                                                                /••'.



                                                                                                                                                                                1
                      F^k -^
                                              »,t                      <t
                                                                              <•-

                                                                                        v
                                                                                                                                                .<
                                                                                                                                                if

                                                                                                                                                ^
                                                                                                                                                                                           y^/                                                        ;W«
                                                                                    t
                                                                                                                                                                                                 \
                                                                                                                                                                           f
                                                                                                              ^
                               •
                               »                      ^
                                                                   ?
                                                                              ^                         •
                                                                                                          v   ^                                                  »   *'

                           ilt.
                               m                                                                          t
                                                                                                                                                                      ^
                                                                                                                                                           i
                                                                               ^

                                                                                                                                                K                               ^.
                                                                                                                                                                                                                     I


                                                    ^
                                                      ^
                                                         •k
                                                              ^
                                                                   *•'
                                                                         •<             (S                                                                 ^                               \^                     L


                                         t
                                                    L»^ «                                                                    r.                      <'
                                                    \/.'(* /i
                                                                                                                             ^
                                                                                                                                                                                 .<
              ^                                           *
                                                          <
                                                                                                                   ,*
                                                                                                                  li
                                                                                                                        •t
                                                                                                                                                                            tt        i
              /                                                                                                          (.                                      v                                                                                   %^^^^'
                                                                                                                                                                                                                                                        '^r"H. -
                  '*>..                                                                                                                                      b
i.                ^•'                                                                                                                                                                                                       '.'
                                                                                                                                                                                                                          :f
                                                                                                                                                                                                                               'it)


 s.
                      r                                            ^
                                                                                                /         ^                                                                                                               •t^^
                                                                                                                                                                                                                               •t(




? ^/>'                                                                       t
                                                                                                              A                                                                                      rl
                                                                                                                                                                                                                         :<t.'<
                                                                                                                                                                                                                          ^'
                                                                                                                                                                                                                               [^.
                                                                                                                                                                                                                                           'A


                                                    ^                         ?•-                   \


      y
        ^^
      •••s



        '^C^ ^A'
                                                                                    ^

                                                                                            1 t<
                                                                                            u>
                                                                                                                  -/
                                                                                                                                                                                                                                                                         w
                                                                                                                                                                                                                                                                            ' {
                                                                                                                                                                                                                                                                                 1>£

                           ^                         *"
                                                                                    ^
                                                                                                                                                     r ,•-
                                                                                                                                                                                                                                                                         r. '»«

                  ^
                      ^'\
                      ^-'
                                                                                                       .^ ^                                          ^                                                                                     ^
                                                                                                                                                                                                                                                v
                                                                                                                                                                                                                                                                         ri'.J't
                                                                                                                                                                                                                                                                        ?".'lf"
                  ^
                          m                                                                         ^?;

                           ^-
                          ^^'
                               '»<
                                                    f
^                                              \^»            *«
                                                                                                                             r»

                                                                                                                                                                                                                                                  «

                                                                                                                                                                                                                                                      ^

                          »'
                                     ?                                                                                                                                                                                                                            rf7
                                                                                                                                                                                                                                                            r-"
                                                                                                                                                                                                                                                            ,v'              ."..
                                                                                                                                                                                                                                                              •t•r       1
                                                                                                 -iNn1*                                                                                                                                                     -I ••1
                                                                                                                                                                                                                                                          -:s           v   ^.
y''-                                                  ^                                                                                                                                                                                            ^  ^'•V r;
                                                                                                                                                                                                                                                          t(^
                                                                                                                                                                                                                                                                            fr
                                                                                                                                                                                                                                                                                      ^,

                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                      '<,'»
r-
                                                                                                                                                                                                                                                                            »•
                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                  <;•                                 r)ht

                                                                                                                                                                                                                                              ^
                                                                                                                                                                                                                                           ^'V'.            t,

                                                                                                                                                                                                                                           ^                                           ,»
                                                                                                                                                                                                                                                             ^^•a:
                                                                                                                                                                                                                                                      f
                                         ^:                                                                                                                                      i.^
I.
      ^
                                     ;
                                                                                                                                                                                                                                      •^
                                                                                                                                                                                                                                      ;^ ,-  ^ i»>           ' "»l,»'l


                                                                                                                                                                                              S4^^ 1>}                                                    ^ %
      f
f
                                                                                                                                                                     ^ '< C/i*                                              ?<Cf
                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                 tf
                                                                                                                                                                 F./ .ff.7 •'* ^v                >
                                                                                                                                                                                                                                                '(
                                                                                                                                                                                                 ^
                                                                                                                                                                      ^ ! '•« .'• tl.y"t!v •«^ >; •t,
^                                                                                                                                                                    ft r*^
                                                                                                                                                                                  lt,. '*-'f                                                                        [^
                                                                                                                                                                 ^    ('
                                                                                                                                                                     A- »•                      f;
                                                                                                                                                                                                                                                                  ^ ^\'.:!
                                                                                                                                                                                                                                            iI i
       H                                                                                                                                                                   ^1

^                                                                                                                                                                  •»: 'h \ •r »v,r*» ,^ ^ »<                            f.



                                                                                                                                                                                        ffl i
                           i,                                                                                                                                                                                                                                                    a
                                                                                                                                                                            \. ^.
              'ft »»
             y.
                          i                                                                                                                               ^M
                                                                                                                                                           & ^<^
                                                                                                                                                                                                          1.*
                                                                                                                                                                                                                <l.i      ^ ^ »i»
                                                                                                                                                                                                                             i
                                                                                                                                                      ^^
                                                                                                                                                     1>«
                                                                                                                                                          M    <>n              1\                                        ^•'
                          %tt                 ^                                                                                                      ^ I*' 'r*^^
                                                                                                                                                      :/
                                                                                                                                                        ^                                                                   f.    1

                                                                                                                                                                                                                                            ^^ ^^
^S:SM                                                                                                                             »
                                                                                                                                        ^
                                                                                                                                        ^   i
                                                                                                                                                i
                                                                                                                                                     1»
                                                                                                                                                      »
                                                                                                                                                            I


                                                                                                                                                           "/
                                                                                                                                                             /


                                                                                                                                                             <./
                                                                                                                                                                :&' VA A
                                                                                                                                                                 /
                                                                                                                                                                     ^ 'i       A
                                                                                                                                                                                     .-<
                                                                                                                                                                                                                •I
                                                                                                                                                                                                                          ,'s
                                                                                                                                                                                                                             •^

                                                                                                                                                                                                                                rt
                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                      "»
                                                                                                                                                                                                                                                      f>»
                                                                                                                                                                                                                                                      ^
                                                                                                                                                                                                                                                             w
                                                                                                                                                                                                                                                             ,:t
                                                                                                                                                                                                                                                                 •t



                                                                                                                         EXHIBIT
                                                                                                                         ^ E3E^.'.D^Page 07
                                                                                                                                            ^<•»                                                            ^
                                                                                                                             ('
                                                                                                                        /                                             1»
                                                                                                                  ></'                t^>             ^              <
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 9 of 27 Page ID #:25




                      EXHIBIT B




                             EXHIBIT D Page 08
     Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 10 of 27 Page ID #:26


                                                      ^~e' ^
                                                        ^        a. ^^c?-
                                                  EXTRAORDINARY JEWELS
                                                  BEVERLY HILLS
                                               252 North Rodeo Drive Beveriy Hills CA 90210
                                               T310.278.5353 F31 0.278.5200
                                                            www.petermarco.com


                                                              NVOICE
    Name

    Spouse
                           i"-"
                                  /^^H>                                                   Invoice #i ;

     -Mail
                                                                                               Mel^^^i
    Address
                                                                                         Birthdatej '
                                                                                              Spousei
    City                                           State              Zip             Anniversary!
    Home Ph #                                      Cell #


    STOCK#                              STYLE #                DESCRIPTION                            PRICE
                                  n D
/              '/L&                 d
                                             ^ 7~.i^a          y.
                                                                                        's.



           i
           L
                                        z:                                       Y
                                                                                                              ^z^^"
                   T

                                                                                                                       i
                                                                                                                       •<




APPRAISAL:                          YES           NO.
                                                                                     SUB.TOTAL               ^/^
                                                                                                             y f y
                     i
                                                                                               TAX
                                                                                      POSTAGE
Payment Type:
                                                                                              TOTAL
CASH I                              CHECK                           DATE                DEPOSIT          //
AMEX                                VISA
                                                                                                                     f'l



MC                                  DINERS
                                                                    DATE               BALANCE           ^      Lf/\
DISC
                .......L
                                                                                  PAID IN FULL YES { /           0



No refund. Exchange only within 30 days
Signature;
                                                                       Completion Date:

                                                            EXHIBIT D Page 09
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 11 of 27 Page ID #:27




                                                                       '•>                                   '!<
                                                     •" <t- "'.'
                                                                                  ^ s
                              t
                                                                    :>,                                                                                                                                            '"
                                                                                                                                               v:QSi
                                                                                  ^ 9M ^.
                                                               -1-^
                                                                   A-
                                                  -^
                                             -;< ^ •f^ •,'                            s^
                                             •M t<
                                                                                       ;-•
                                                                                                              ->.
                              l..                 ^ .^- '^                                   .>;            ^                                    ^


                                                   ,^^•-
                               **•

                                    >A ••; V:^ ^.•%                                                         at
                                                                                                                                                                                                    r,
                                          ^
                                         i-tl
                                                                                                            I.
                                                                                                                                                                                                i
                                                                                                                                                                                           -'
                                                                                                                                                                                                                   ^
                              ^"Y^
                                  ,(/
                                                           ''»
                                                                                                                                                                                    ^                           "A
                                                                                 /•
                              ^                                                       ^
                                                                                                                                                            /
                                                                                                                                                                                     **^


                          "^                                                                                                                                                                              A

                                                                                                                                                                                    k•^
                                                                                                                                                     /
                          ^€                                             ^                                                                           ^y                                                <
                                                                                                                                                                                                           0

                                  ^c^,,..                                                                                                -',                                                     ;K.

                   1>:
                                             ",1;
                              j                                                                                                                                       ^ \ </        ^;
                   ^                          Kt
                                                                 ^^                                           •J*
                                                                                                                         r

                                                                                                                     ^•fe,          ^
                                                                                                                                        '<••
                                                                                                                                                            r

                                                                                                                                                                y.
                                                                                                                                                                      \r
                                                                                                                                                                                     A'
                                                                                                                                                                                    -^           •^
                 >liMSS<it ^>A
               )(.•'/.•
                          ^
                          ^                               V,
                                                                 m•»•<
                                                                                                   ,t
                                                                                                        ^
                                                                                                             ••'s
                                                                                                                 ^                                                         --
                                                                                                                                                                                    ^
                                                                                                                                                                                     \-




                               n
                              ^ •s".
                                                               .T


                                                                                 ^
                                                                                       J,'

                                                                                      .J)
                                                                                                            'y
                                                                                                              1^1^/ ^
                                                                                                               f)               \)
                                                                                                                                          >                                   v             ''•


                                                                                                                                                                                                          ,'^
                                                                                                                                                                                                               t




                     M(
                                  ..i
                                  :;f:
                                             ^'
                                                  .••;.

                                                                             -^ !/ J
                                                                                             •\
                                                                                              A    --            ^
                                                                                                                 /
                                                                                                                   \            I/
                                                                                                                                                                                                 ^,

                                     :,.^>
                                                                 ;(,

                                                                             ^ »,'*y                                           ^                ^
                                                                             ^                                           ^
                                                                                                                          i
                                         ;',
                                        '(                                                                          rr                               ^t
                                          y                                                                                                      o              11.
                                             ;•:••                                                                       r
                                                                             ^
                                                                             s
                                                                                                      •••                                                                                        "^
                                                                                 p
                                                                                                                                                                                       M
                                                                                                                                                                                     'tl
              UCK

                                                                                 \                               ^                                                              ^
                                                                                                                                                                                                 ^
                                                                                              ^
                                                                                                                                                                                            ';

                                                                        ?A
                                                                                                                                                  m        ^
                                                                                  ^
                                                                                                                                                    m&
                                                                                                                                                   m w L<3
                                                                                                                                                ^
                                                                                                                                                ^
                                                                                                                                                  m m
                                                                                                                                                    mm                                              *l1
                                                                                                                                                                                                          :u




                                                                                               51(.
                                                                                                        g           %i
                                                                                                                               m
                                                                                                                         am m3>-;
                                                                                                                                     ^
                                                                                                                                               ^'^
                                                                                                                                                  xr^
                                                                                                                                                     .'».
                                                                                                                                                                              ^{^
                                                                                                                                                                       '\'t.'<'•:

                                                                                                                                                                      'JUS;


                                                                       ^                       Wi^^iS                                            ^
                          s ^-                                   'SB
                                                                                             ^'K...-
                                                                                                                                                ^Wi^-
                                                          ^                                                          ^
                                                                                                                      ^^                                          ^
                                                          ^      m
                                                               ••1                                                            ??»
                                                                       ;;>                                               [l         ^
                                                                                                        »
                 ••r:l
             h-':-~. 't-
                                                                                                        %




                          \




                                                                                 EXHIBIT D Page 10
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 12 of 27 Page ID #:28




                       EXHIBIT C




                              EXHIBIT D Page 11
   Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 13 of 27 Page ID #:29


                                              e- ^^                       ^^c-o-
                                     EXTRAORDINARY JEWELS
                                         EVERLY HILLS
                                    252 North Rodeo Drive Beveriy Hills CA 90210
                                    T310.278.5353 F3 1 0.278.5200
                                                 www.petermarco.com
              •T-



                                                     INVOICE
  Name

 Spouse
                                ^J^-r^                                          Invoice #


    Mail                                                                               '/%^
                                                                                    Date

                                                                                Birthdate W-^/K.
  Address
                                                                                 Spouse: ;
  City                                State                 Zip               Anniversary!
  Home Ph #                           Cell #



  STOCK#                  STYLE #                     DESCRIPTION                        i PRICE
                     ,n
,) y/^M^                                •S7


   %l^^>^'%                                   <->.
                                                                                                                 7
                                                                                                                     £
                                                                                                                         rt




            ^               t                          <;
                                                                                                    F=
                                                                                                   r7i
                                                                    ••s                                    -'2
                            ^2^
                           £^/
                                                                                                   ?




APPRAISAL:            YES.          ; NO.
                                                                             SUB-TOTAL       ^^p
                                                                                  TAX         ^79^-
                                                                              POSTAGE
Payment Type:
                                                                                TOTAL
CASH                  CHECK
AMEX                  VISA
                                                        DATE
                                                                                   /y* ^^
                                                                              DEPOSIT

MC                    DINERS
                                                        DATE
                                                                              BALANCE ^, ^7 7 <
DISC                                                                       PAID IN FULL j YES                NO


No refund. Exchange only within 30 days
Signature:
                                                             Completion Date:
                                                                                                       T




                                                 EXHIBIT D Page 12
    Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 14 of 27 Page ID #:30
^




                 ^
                 tT
                            i
                             Nt

                                '.
                                                        <                                                                                                                                     .',
                                                                                                                                                                                                        r,
                       f                                                                                                                                                                                ^*I \'
                 *                         ^                r
                 .«•
                  y                       -?..-„ ^ «*.
                                                       ^                                                                                                                                                     •.-.


                 $%          -'.1
                                         \ » ya
                                                                  •f
                                                                       1          ;;                                                                                                                         ^
                              »~
                             ,••   ^^-v ^       >-.         t



                                                                             f              L/;
                                                                                                                                                                                           •r',
                                                                                                                                                                                                              •{.
                                                                                                                                                                                                                      •?.
                                         .'<                                                                                                                                               '^Sf,                            ?
                                                                                                                         ^                                                                   ^•y
                 ^m•\'^;»< ^                                           ;•                                                                                                                                                   c^l.

                 11
                           ^-.
                           ^    1,   "<»                        \'
                                                                       ^
                                                                            >••
                                                                                                      s

                                                                                                            ;•
                                                                                                                                 .•'
                                                                                                                                  ^
                                                                                                                                 tl

                                                                                                                                        d
                                                                                                                                                                                              <<•
                                                                                                                                                                                                  •-"   ^^
                                                                                                                                                                                                    -^ ^f,r
                 ?;                                         f !>•                                 ^                                                    ^                                            -K
                                                             .^                   ^ frt                                                           ^s
                                               .'       .-.
                                                t<                t<              :-;                             '<u
                                                                                            •;
                                                                                                                ;.'


                                                      /»
                                                            m•>v 3%
                                                            »>• »i
                                                                                             <•
                                                                                                 •4

                                                    \
                                                            <?,
                                     \
                                                                                                                                                                  '•.
                                     'a?                                                                                                                                                          .->^-
                                                                                                                                                                                                         •^.
                                                                       ;<                                                                                                                     *-'
                                          \'s               •
                                                                ^^                           /
                                                                            <
                           ••>. .»' >

                  'rv^^ ^                                                                                                                                                                                         ^
                                                                3                                                                                                                                            /:

                      ^.^                                                                                                                                                                         Ji.


                       A^^^
                       :^M^                                 v
                                                                                                                                                                                         f


                                                                                                                                                                                                        ^
                        •^/<                                                                                                                                                                  ^^
                                         s ;

                                                *•




                                                                                                                                                                        i
                                                                                                                         B                                              s
                                                                                                                                                                        I
                                                                                                                                         iV
                                                                                                                                                                                                                            '^
                                                                                                                                                                                                                  Y.         ;i

                                                                                          ^                                                                                             7^^
                                                                                                                                                                                            ..^
                                                                                                                                                                                             .<
                                                                                    \/                                                                                                % m^^
                                                                                                                                                                                     it .^T
                                                                  ff                                                                                                      '?..                      Jf.                *.

                                           >                      .'



                                                                                                                         •ft)
                                                                                                           ^^
                                                                                                          ^ 't:                                                                                          '?:
                                                                                                             ^%                                                    •-SS
                                                                                       V
                                                                                       ••.'•f:^
                                                                                              ':-<,
                                                                                                                                       ••-r     h  m^ ^^
                                                                                                                                               /^ m^.
                                                                                                                                                       rt
                                                                                                                                                                ^^:^.^^-
                                                                                                                                                              -•• '^ -: <   ^
                                                                                                                                                                  •;; •-: 5S-r
                                                                                                                                                   ?•*<, :'- ^
                                                                                                                                                                        ?,*
                                                                     V':                                        y
                                                        y- :?.                           i
                                                                                          ;{;^-            '/           .•;—                    ^^-^           ^.
                                                                                                                                                                  •»»      *•»   1
                                                                                                                                                                                     ^«
                                                                                                                                                                                     »••

                                                        y.^            ^ .•7                          <                                                   »».
                                                                                                                                                           ...'
                                                             ^^       ;~.
                                                                                    ^.^ •-.- ^:l
                                                                          rx ^ f -•. ^1~*.
                                                                                                                                       •••--


                                                        'VK             r                                                    ?

                                                           m^      ^^        i^;^    s». V                            •••/
                                                                                                                                                                                     I
                                                      •••"   ^^-r, m\f:v
                                                       '^•: -^        ^^     w. .2 ^       ;\
                                                                                                                                                *•»>
                                               r^fi                 ^ ::•' tWs                                          y^ ••<-
                                                                y-^ ^.
                                                                    ?&
                                                                ^&                                                      v??G            ;.i


                                                                            •s,
                       *-•

                       ^^M
                       y^r^'-



                                                                                  ---<?




                                                                                           EXHIBIT D Page 13
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 15 of 27 Page ID #:31




                       EXHIBIT D




                              EXHIBIT D Page 14
     Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 16 of 27 Page ID #:32


                                          ^ ^<$
                                         -^      a-^c-^-
                                  EXTRAORDINARY JEWELS
                                     EVERLY HILLS
                                252 North Rodeo Drive Beveriy Hills CA 90210
                                T310.278.5353 F3 1 0.278.5200
                                           www.petermarco.com


                                           INVOICE
    Name

    Spouse
                   /
                       ^FSy^                                              Invoice #


    E-Mail
                                                                                   Date
                                                                                       ^?vs
                                                                          Birthdate
    Address
                                                                           Spouse
    City                          State                Zip             Anniversary
    Home Ph #                     Cell #


    STOCKS              STYLE #               DESCRIPTION                              PRICE
           1
/
       f)^f).          ^                     '"?..—. . _s.
                                                  f                            ^
                                                                               ^
                                                                               ^
                                                                                   5
                                                                                                     ^•^.
                                                                                                             ^

^'99^/Ff'^
/   '    7!
           vyf^L^:/^       ^1

                                                                                                   ~^^i>

                                                                                               !^"

APPRAISAL:             YES        I NO.
                                                                      SUB-TOTAL                        g^_
                                                                           TAX            /
                                                                                               ^       ^2^
                                                                       POSTAGE
Payment Type:
                                                                           TOTAL
CASH                   CHECK                                                                  4-
                                                      DATE
AMEX                   VISA                           DATE
                                                                        DEPOSIT
                                                                       BALANCE!
                                                                                            /) ^
                                                                                          {yvrr^            %^
MC                     DINERS
DISC
                                                                    PAID IN FULL; YES                NO


No refund. Exchange only within 30 days
Signature:
                                                         Completion Date:

                                           EXHIBIT D Page 15
    Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 17 of 27 Page ID #:33
/




                      r
                      ^
                           f,
                           9
                                    :^^
                                        ..»
                                             :f


                                                 ^
                                                                                                     \' \~
                                                              w£
                      I ?? w
                           •A                                     -:

                  I
                                                       .V-
                               ^      ^              ?y
                                 ^^:,-•'
                                                                                                          (<
                  t. f ^^-                                   .'


                  s             s
                                      '.£'
                                       .«
                                              (                   f
                                       *•?                        »
                                ^                                 y
                  s.y                                 :.'•
                  f:, ^.,'•••          «-   ^                 {
                 ^ A^^ j
                 ^
                                                   •K                  Si
                                                                                                            3
                 r^
                  \w:                              .!.;                                                        ^,.


                           ..r
                  t




                                                                                        iI
                      ,»                                                                             12.-


                 <»
                      ^
                                                                                                                         ^ijteeukMte
                                                                                              ,!••                   ^
                                                                                                                         ^«
                                                                                                      ^
                                                                                                         •'•   ^     ^
             t
                           ^:s»^
                  <rf               <s       ^
                                                     «..-?
                                                             ^                       . .':•
                                                                                     .*£:•
                  <             *i«^                         t
                       y.»*<^ J
                      ^.
                           ^^^
                             -,»*»'                    ^vl- '•
                 *'•
                  t <^:
                                                       w^
                                T"
                       ..•
                               ^       1
                           ^
             •<                 '^•f
            *-f» Si':^
                                ^
                                <* j          •.
                                tdf
                                -<1
                                                                                                                     9
                                                                                                     y
            -I
            ,^
                      .t.*'^-
                      ...<••':
                                 J
                                 *
                                                                                                                     ^            <d;




                                                                            EXHIBIT D Page 16
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 18 of 27 Page ID #:34




                       EXHIBIT E




                              EXHIBIT D Page 17
   Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 19 of 27 Page ID #:35


                                       €'    ^^ ^              0-^^^
                                EXTRAORDINARY JEWELS
                                     EVERLY HILLS
                                252 North Rodeo Drive Beveriy Hills CA 90210
                                T310.278.5353 F310.278.5200
                                           www.petermarco.com



             . i..                           INVOICE
  Name      'I"

  Spouse
                     WT VRf^                                              Invoice*


                                                                                   ^^/^
                                                                               Date (
                                                                          Birthdate
  Address
                                                                           Spouse;
 City                             State
                                                                                                          1

                                                     Zip               Anniversary!
 HomePh #                         i Cell #
             f




 STOCK#                STYLE #                DESCRIPTION                         IPRICE

'? ^iw ^i/ /2^i^?^                                 -A
                                                                                          %^
  ^ p^frc)   ; "'s ^. ^ i"


            .1




             ;
             ;


                                                                      SUB-TOTAL         --—?^--«<^>-> -
 APPRAISAL:            YES       iNO
                                                                               TAX /^f^^
            I
                                                                        POSTAGE
 Payment Type:
                                                                           TOTAL
 CASH [                CHECK                     DATE                   DEPOSIT
AMEX ;                 VISA                      DATE                   BALANCE              •/
                                                                                                  9
MC ;                   DINERS                                                                ^
DISC i                                                              PAID IN FULL YES              NO



 No refund. Exchange only within 30 days
Signature;
                                                        Completion Date:

                                           EXHIBIT D Page 18
    Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 20 of 27 Page ID #:36

^




                                                                                                                    to
                                                                                                                    Vi
                                                                             ^


                                                      X    y-K


                                                      '.•-•:;'*y^j£
                                                                                 /         ^

                                                      i
                                                                                                 -|TT
                                                                                                       „ ^',
                                                                                                            9
                                                                                                             * t

                                                                                                 ^vi»
                                                                                          •;••< 1
                                                                                                         !..*.. f

                                                                                 .'                  i




                                       k   \
                                                                                      /                     fc
                                                                                                            fr




                                                               T   \




                                                                       •ll




                                                                                      f
                                   J                       -^
                                   t

                                   \             }         f                                     1




                                       Sl
                                           -Si
                                                                                          <
                              f*

            w   /
                         !'

            hi. ^^'E                                                                             fc.

            ^uf •^^:^"
            7.^2 .^:{^' •
                                             i
                                                     SA,
             iU-' <»-2
                                                                                          ;-«•
                                                                                                       V:



                  k




                                                 EXHIBIT D Page 19
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 21 of 27 Page ID #:37




                       EXHIBIT F




                              EXHIBIT D Page 20
          Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 22 of 27 Page ID #:38
        t



                                                              6^           -^                 ^ ^^^z
                                                      EXTRAORDINARY JEWELS
                                                                    VERLY HILLS
                                                      252 North Rodeo Drive Beveriy Hills CA 90210
                                                      T310.278.5353 F31 0.278.5200
                                                                        www.petermarco.com



                                                                        INVOICE
                                                                                                                                      <


     Name

      Spouse
                                         7.       3          .^j^                                      Invoice #



     E-Mail
                                                                                                           Date
                                                                                                                  ,^^/2^ :
                                                                                                       Birthdate
     Address
                                                                                                         Spouse'
     City                      I
                                                          State                  Zip
                                                                                                                +
                                                                                                     Anniversaryi                     i


    Home Ph                                               1 Cell #                                                                    !




                              I
     STOCK*                              STYLE#                            DESCRIPTION                              PRICE
's                             i ^ ^          s                            -zx
/
                        ^
                             £!                       z                        w
                                                                                                                            LfeCi

                                                                                                                              f--*
                                                                                                                                     ^•)
                                   '/f^^l^'{^
            ^                                                                     ^
                        .^7 /Wf^                                                               ^.
                                                                a
                                                                    ?


                                                                                       ..<r



      2'^/^^ ^>                                                                                      SUB-TOTALJ r // /.^P
    APPRAISAL:                          YES               NO.
                                                                                                          TAXI - //,%^P^,
                                                                                                      POSTAGE!
    Payment Type;
                                                                                                        TOTAL; I
    CASH |                              CHECK                                 DATE
                                                                                                      DEPOSIT; f^ ^^_
    AMEX I
    .Mc.................... ...I
                                        VISA
                                        DINERS
                                                                              DATE                    BALANCEi /^%>^
                                                                                                    PAID IN FULL YES          NO
 DISC

    No refund. Exchange only within 30 days
 Signature:                                                                        Completion Date:


                                                                        EXHIBIT D Page 21
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 23 of 27 Page ID #:39




                                         .< t
                                    •^
         ^-^:.^:^t
         'M^^^i
             ^
         yi-1'»1s.\ll'^
         ii&1&'l^;''§                                                       ft¥
                                                                                  ^^•!"'
                                                                                                                ft



                w:^'      ••'••f-               •;.

                ^^•t^s^^^
         ^^i^p. -^^' ^-.; '»                                   ;'?3
                                                                                                                **
                                                                                                                <y


         a^f'y.
         l^t^^<.l^ V. :'-' .
                                                          '-
                                                                ;-. I
                                                               ^»                                               s..' r


         llli',;^UlVa,^
         ^
         ,^t' ^f<'t'                                                                             .^
                                                                                                                M



         ^iu^v^": ~JSf^                                                                          y.
         'KS^' %                                                                                      f,
                                                                                                      f&&


         llliiA. .-ISJ                                                                                 I
         .^^it^^.AS^I                                                                            il
                                                                                                 41
         '»• I • •                                                                               ^••^.
                                                                                                  ^r
                                                                                                                •*.'
         A^t^^"'                                                                                  *;

                                                                                                 «;
                                                                                                 r
                                                                                                                    ^


                              .<-
                                                                                                            .^J
                                                                                                            <

                                                          !-
                                                                 t      t                                  ^
                                            I'arU^
                                                .     \
                                                                                  r_
                                            ^N.                      y ^

         •or,
                                            ^^'.                                           » »

                                                                                            \v/^
         ? ;                                                                               <1^                      •<


         !. (
                                                                                                           ^
                                                                                                            F.0fr



          t          t                                                                                          ^


        »            (y




                                                      EXHIBIT D Page 22
 Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 24 of 27 Page ID #:40
1.




                                                                                                                                      ff;



                                                                                                                 *<
                                                        •'»                                                    •»'k
                                                T,          t*
                                                            <                                                  f

                                          g
                                                                                                               ^
                                                                                                                   ^
                                                                                                                   &
                                                                                                                                •xt
                                                                                                                                ».(

                                          'I-                                                                         i
                                                                                                           ^ «1
                                                                      <
                                                                          •»                                              »AI
                                                                                                                                ^
           J»
                                                                                                                               '•<*

                »
                ^




                        <».
                        ^




                                                  , -\
                    I   I



           '!
                               c:

                                                                           -r

                        \                                         ^ «••


                                                              Bi.jE
                        ^                                             f


          Jt                                                                                               t

                    y
                                                                                       •w
                                                                                            R it       ^




                              <..^^                                               {

                                                                                  4^
                                                                                                  A
                                                                                                  <L
                                                                                                                                <
                                                                                                                          t.

                                                                                              m
                                                                                        (
                                                                                              ^Si&.A
                                                                                              A,.,*a,^
                                                                                                                           !
                                   t:
                                                                                                                           y
                                                                 3.


                                                                          ^     c~4r    .t¥

                                   «f
                              ii


                                          ,t

                                              ^
                                         :t
                                              It!       ?i
                                        •-•                               y
                                        i r ^-..1
                                                                 •,

                                         ('
                              .»
                                               t>   <
                                                        )
                                                         I                                                            a^^.^


                                                                          EXHIBIT D Page 23
       Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 25 of 27 Page ID #:41

      ^\


<•'




                             EXHIBIT G




                                     EXHIBIT D Page 24
      Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 26 of 27 Page ID #:42



                                                          s' ^-^
<-

                                                                               0'^^^-
                                               EXTRAORDINARY JEWELS
                                                      EVERLY HILLS
                                               252 North Rodeo Drive Beveriy Hills CA 90210
                                               T310.278.5353 F3 1 0.278.5200
                                                           www.petermarco.com

                        "!••••-


                       -t-
                                                           INVOICE
     Name
                                                   ^75                                   Invoice #
     Spouse

     E-Mail
                                                                                               Date
                                                                                                   w/y
                                                                                         Birthdate
     Address
                                                                                              Spouse
     City                                          State                 Zip          Anniversary
     Home Ph#                                      i Cell #


     STOCK#                             STYLE #                 DESCRIPTION                        PRICE


                  ^
                                       ^•.^
                                  •^lf7t\
                                               7Ta:
                                                   ^•..   /^/'/i)                                                    w
     ^^^m^^Kfw ^ys^/w^c^ f<ypw^ /^w
     ^1^^'lpp^/^ /-^ y??'£)
                  ^r^WD AW ^^r-^
            0 ) ^f^'- "ThjQ-^^^ ^/i^/-^ v
                                                                                                       ^r^^
                                                          •->                                          ^r0^^\
                                                                                                        ^7%2,
            '/•
                                                                   /
                  /^                          ^w                  ',2.
     •r^(

     APPRAISAL:                        YES_ NO
                                                                                      SUB-TOTAL;       v

                                                                                                        ~r^^7)t)
                                                                                            TAX
                        .;..                                                            POSTAGEI
                                                                                                           ^^7t^)
     Payment Type:                                                                            TOTAL!
     I CASH                            CHECK                       DATE                  DEPOSIT I     7^
     AMEX                              VISA                        DATE                 BALANCE!       ^ ^^
     MC                                DINERS                                       PAID IN FULL 1 YES          NO
     DISC
                                                                                                           I



                                                                                                           .1
     No refund. Exchange pnly^within 30 days

     Signature;                                                            Completion Date:

                                                           EXHIBIT D Page 25
Case 2:19-cv-07047-MWF-SK Document 1-4 Filed 08/13/19 Page 27 of 27 Page ID #:43




                                                                       p^' .*
                                                   •\

                                                        *:
                                                                 ^
                                                             f                                     ^
                                                   ^^

                                 V7
                                                                                 1«>.»' <•
                                                                                      *
                                              <
                                      )   t                                                  t^-
                                                                                  v
                                                                                                  z.
                                                                                   -<<»
                                                                                           ^iff
                                                                                  ;;**" X'r
                                                                                 •¥
                                                                                  .•« ^
                                                                                 ^r^ -

                                                                                          » *

                                                                                                   /*




                                                                       ^r^
                                                                     •^.^                    ..•
                                                                                      »•*!

                                                                                      .'E-

                                                                                   'f




             t




                           r<
                           fc.
                                                                                                  .'!
                                                                                             •(

                                                                                  ^

           fBE£t-
                                                                                      *;
                                                                                                   ,"•
                                 »    ?       g
                                                                                                    '\
                                              's                                                   ^


                                      {\ r
                     "s'
                                                                        <;   ^




                                 EXHIBIT D Page 26
